DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the recitation “the rotor panel operate the array of rotors as wind turbines each having a first blade length that is equivalent to a single wind turbine have a second blade length that is larger than the first blade length” is indefinite because it is grammatically incorrect, therefore it is unclear what the recitation is actually trying to recite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110049905 A1 to Khoshnevis in view of US 9752556 B1 to Al-Saud et al.
Regarding claim 1, Khoshnevis discloses a system comprising:
an array of rotors (Fig. 13: 1301) exposed and configured to capture wind power, the array of rotors installed or set in a rotor panel having members (1305 and 1307) that carries each of rotor of the array of rotors in a freewheeling state; 
a generator (1321) connected to a subset of the rotors (1301) of the array of rotors and configured to generate electric power from the subset of the rotors.
However, it fails to disclose configured to generate electric power from the subset of the rotors when the rotors rotate at a speed exceeding a threshold rotational speed; and a converter connected to an output of the generator and configured to convert the electric power into another electric power suitable for transmission to and consumption by an electric consumer.
Al-Saud et al. teaches configured to generate electric power from the subset of the rotors when the rotors rotate at a speed exceeding a threshold rotational speed (column 1, lines 27-29); and a converter (Fig. 1: 42) connected to an output of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the converter as disclosed by Al-Saud et al. to the system disclosed by Khoshnevis.
One would have been motivated to do so to achieve desired power levels for consumers. 
Regarding claim 2, Khoshnevis discloses the subset of the rotors comprises a single rotor (Fig. 13: 1301).
Regarding claim 4, Khoshnevis discloses a mechanical gearing system (Fig. 14: 1401) configured to mechanically-link all rotors of the array of rotors to rotate the rotors in the same direction.
Regarding claim 5, Khoshnevis discloses the mechanical gearing system operates within the array of rotors to present a relatively lighter load to the intercepting wind causing generation of energy at wind speeds that are lower than without the mechanical gearing system [0048].
Regarding claim 6, Khoshnevis discloses the gearing system is configured to enable bi- directional wind capture so that the array of rotors generates energy from updraft or downdraft of wind [0041].
Regarding claims 7 and 8, Khoshnevis and Al-Saud et al. discloses a system as described above. 
However, it fails to disclose the limitations from claims 7 and 8. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the rotor panel operate the array of rotors as wind turbines each having a first blade length that is equivalent to a single wind turbine have a second blade length that is larger than the first blade length, the wind power intercepted by each wind turbine is proportional to the square of the first blade length; and a size, gap distance separating each from one another, and number of blades for each rotor are optimized to maximize efficiency of the panel, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
One would have been motivated to do so to optimize efficiency.  
Regarding claim 9, Khoshnevis discloses a power management system (Fig. 14: 1401) to convert clockwise and counter-clockwise mechanical outputs [0041] from the array of rotors to an AC or DC generator.
Regarding claim 17, Khoshnevis discloses a system comprising:
exposing an array of rotors (Fig. 13: 1301) to capture wind power, the array of rotors installed or set in a rotor panel having members (1305 and 1307) that carries each of rotor of the array of rotors in a freewheeling state; 
generating (1321) from a subset of the rotors (1301) of the array of rotors electric power.
However, it fails to disclose when the rotors rotate at a speed exceeding a threshold rotational speed; and converting the electric power into another electric power suitable for transmission to and consumption by an electric consumer.
Al-Saud et al. teaches when the rotors rotate at a speed exceeding a threshold rotational speed (column 1, lines 27-29); and converting (Fig. 1: 42) the electric power into another electric power suitable for transmission to and consumption by an electric consumer (44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the converter as disclosed by Al-Saud et al. to the system disclosed by Khoshnevis.
One would have been motivated to do so to achieve desired power levels for consumers. 
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110049905 A1 to Khoshnevis in view of US 9752556 B1 to Al-Saud et al. as applied to claim 1 above and further in view of US 20100129193 A1 to Sherrer.
Regarding claim 3, Khoshnevis and Al-Saud et al. discloses a system as described above. 
However, it fails to disclose a conical structure located within proximity and configured to collect and channel or direct wind to at least one of the rotors in the array of rotors.
Sherrer teaches a conical structure (Fig. 11: 5) located within proximity and configured to collect and channel or direct wind to at least one of the rotors in the array of rotors.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the conical structure as disclosed by Sherrer to the system disclosed by Khoshnevis and Al-Saud et al.
One would have been motivated to do so to improve air flow through the rotors.  
Regarding claim 14, Khoshnevis and Al-Saud et al. discloses a system as described above. 
However, it fails to disclose a subset of the array of rotors is integrated in a modular form factor for easy replacement.
Sherrer teaches a subset of the array of rotors is integrated in a modular form factor (Fig. 2b: 2) for easy replacement.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the modular form as disclosed by Sherrer to the system disclosed by Khoshnevis and Al-Saud et al.
One would have been motivated to do so to improve installation and removal. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110049905 A1 to Khoshnevis in view of US 9752556 B1 to Al-Saud et al. as applied to claim 1 above and further in view of US 6729846 B1 to Wobben.
Regarding claim 10, Khoshnevis and Al-Saud et al. discloses a system as described above including a power management system (Al-Saud et al., Fig. 1: 40) to store energy and provide load isolation so the generator does not load the wind source.
However, it fails to disclose the array of rotors comprise material that is activated periodically to self-clean blades and axis of rotation of the rotors.
Wobben teaches the array of rotors comprise material that is activated periodically to self-clean blades and axis of rotation of the rotors (column 1, lines 66-67 – column 2, lines 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the cleaning material as disclosed by Wobben to the system disclosed by Khoshnevis and Al-Saud et al.
One would have been motivated to do so to improve maintenance.   
Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110049905 A1 to Khoshnevis in view of US 9752556 B1 to Al-Saud et al. as applied to claim 1 above and further in view of US 20150308409 A1 to Patel et al.
Regarding claims 11 and 16, Khoshnevis and Al-Saud et al. discloses a system as described above including power electronics to provide a compatible input to an inverter (Al-Saud et al., Fig. 1: 46); the converter (42) is configured to combine the electric power generated from the rotor panel.
However, it fails to disclose a solar system and a solar panel configured to generate further electric power from solar energy.
Patel et al. teaches a solar system and a solar panel configured to generate further electric power from solar energy (Fig. 1: 212).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the solar panel as disclosed by Patel et al. to the system disclosed by Khoshnevis and Al-Saud et al.
One would have been motivated to do so to generate additional power.    
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110049905 A1 to Khoshnevis in view of US 9752556 B1 to Al-Saud et al. as applied to claim 1 above and further in view of US 5652485 A to Spiegel et al.
Regarding claims 12 and 13, Khoshnevis and Al-Saud et al. discloses a system as described above.
However, it fails to disclose the limitations from claims 12 and 13. 
Spiegel et al. teaches power management system configured to reverse power when signaled to have the generator function as a motor to jump-start the array of rotors into motion (column 5, lines 41-44); and a sensor device configured to sense wind speed at or below a threshold magnitude and for or above a threshold duration of time to activate the generator to provide a jump-start power to the array of rotors (column 5, lines 44-47).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the motor mode as disclosed by Spiegel et al. to the system disclosed by Khoshnevis and Al-Saud et al.
One would have been motivated to do so to operate the rotors at low wind speeds.     
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110049905 A1 to Khoshnevis in view of US 9752556 B1 to Al-Saud et al. as applied to claim 1 above and further in view of US 20180149135 A1 to Lam et al.
Regarding claim 15, Khoshnevis and Al-Saud et al. discloses a system as described above.
However, it fails to disclose an alignment turn vane located behind each rotor of the array of rotors that is configured to adjust direction of each rotor within a geometric arc to increase capturing an amount of prevailing winds.
Lam et al. teaches an alignment turn vane (Fig. 4: 111) located behind each rotor of the array of rotors that is configured to adjust direction of each rotor within a geometric arc to increase capturing an amount of prevailing winds.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the turn vane as disclosed by Lam et al. to the system disclosed by Khoshnevis and Al-Saud et al.
One would have been motivated to do so to improve rotor rotation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/VIET P NGUYEN/Primary Examiner, Art Unit 2832